 

Exhibit 10.1

 

RIMINI STREET, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made as of July 19,
2018 (the "Effective Date"), among Rimini Street, Inc., a Delaware corporation
(the "Company"), and each of the investors listed on the signature pages hereto
under the caption "Investors" (collectively, with their transferees and
assignees that are permitted pursuant to the Securities Purchase Agreement or
Promissory Notes, as applicable, and this Agreement, as applicable, the
"Investors"). Except as otherwise specified herein, all capitalized terms used
in this Agreement are defined in Section 1.

 

WHEREAS, the Company has agreed to issue and sell to the Investors, and the
Investors have agreed to purchase from the Company, an aggregate of 145,000
shares of the Company's 13.00% Series A Redeemable Convertible Preferred Stock
(the "Preferred Stock") and 3,000,000 shares of the Company's Common Stock (the
"Common Shares"), all upon the terms and conditions set forth in that certain
Securities Purchase Agreement, dated of even date herewith, between the Company
and the Investors (the "Purchase Agreement"); and

 

WHEREAS, in consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1. Definitions.   The following terms shall have the meanings set forth
below.

 

"Acquired Common" has the meaning set forth in Section 9.

 

"Affiliate" means, as to any Person, any other Person that , directly or
indirectly, controls, is controlled by, or is under direct or indirect common
control with, such Person, provided that the Company and its Subsidiaries shall
not be deemed to be Affiliates of any holder of Registrable Securities. For this
purpose, "control" (including, with its correlative meanings, "controlled by"
and "under common control with") shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.

 

"Agreement" has the meaning set forth in the Preamble.

 

"Capital Stock" means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

 

 

 

 

"Common Shares" has the meaning set for in the Recitals.

 

"Common Stock" means the Company's common stock, par value $0.0001 per share.

 

"Company" has the meaning set forth in the Preamble.

 

"Effective Date" has the meaning set forth in the Preamble.

 

"End of Suspension Notice" has the meaning set forth in Section 2(c)(ii).

 

"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated by the SEC thereunder.

 

"FINRA" means the Financial Industry Regulatory Authority.

 

"Follow-On Holdback Period" has the meaning set forth in Section 4(a)(i).

 

"Free Writing Prospectus" means a free-writing prospectus, as defined in Rule
405.

 

"Governmental Authority" shall mean any foreign governmental authority, the
United States of America, any state of the United States and any political
subdivision of any of the foregoing, and any agency, instrumentality,
department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative (including any office of a district attorney, attorney general or
the like).

 

"Holdback Extension" has the meaning set forth in Section 4(a)(ii).

 

"Holder" means a holder of Registrable Securities.

 

"Indemnified Parties" has the meaning set forth in Section 7(a).

 

"Investors" has the meaning set forth in the Preamble.

 

"Joinder" has the meaning set forth in Section 9.

 

"Person" means any individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, joint venture,
other entity or group (as defined in the Exchange Act), including a Governmental
Authority.

 

"Piggyback Registrations" has the meaning set forth in Section 3(a).

 

-2-

 



 

 

"Preferred Stock" has the meaning set forth in the Recitals.

 

"Promissory Note" means any secured promissory note issued pursuant to the terms
of the Company's certificate of designations for the Preferred Stock.

 

"Public Offering" means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock of the Company pursuant
to an offering registered under the Securities Act.

 

"Purchase Agreement" has the meaning set forth in the Recitals.

 

"Registrable Securities" means (i) the Common Stock issuable upon the conversion
of the Preferred Stock or a Promissory Note without giving effect to any
conversion limitations (and, for the avoidance of doubt, such Common Stock shall
remain Registrable Securities if transferred by any Investor following the
Effective Date); (ii) any common Capital Stock of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause (i)
above by way of dividend, distribution, split or combination of securities, or
any recapitalization, merger, consolidation or other reorganization; and (iii)
the Common Shares held by an Investor or any of its Affiliates. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (a) they have been sold or distributed pursuant to a Public
Offering, (b) they have been sold pursuant to Rule 144 promulgated under the
Securities Act, (c) they have been repurchased by the Company or a Subsidiary of
the Company, or (d) as to any Investor, such Investor and its Affiliates
beneficially own less than $1,000,000 of Registrable Securities and the entire
amount of the Registrable Securities held by any Investor may be sold in a
single sale without any limitation as to volume or manner of sale pursuant to
Rule 144  promulgated under the Securities Act. For purposes of this Agreement,
a Person shall be deemed to be a holder of Registrable Securities, and the
Registrable Securities shall be deemed to be in existence, whenever such Person
has the right to acquire, directly or indirectly, such Registrable Securities
(upon conversion or exercise in connection with a transfer of securities or
otherwise, but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall be entitled to exercise the rights of a holder of Registrable
Securities hereunder; provided a holder of Registrable Securities may only
request that Registrable Securities in the form of Capital Stock of the Company
registered or to be registered as a class under Section 12 of the Exchange Act
be registered pursuant to this Agreement.

 

"Registration Expenses" has the meaning set forth in Section 6(a).

 

"Rule 144", "Rule 158", "Rule 405", "Rule 415" and "Rule 462" mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

 

-3-

 

 

"Sale of the Company" means any transaction or series of transactions pursuant
to which any Person(s) or a group of related Persons (other than an Investor and
its Affiliates) in the aggregate acquires (i) Capital Stock of the Company or
the surviving entity entitled to vote (other than voting rights accruing only in
the event of a default, breach, event of noncompliance or other contingency) to
elect directors with a majority of the voting power of the Company's or the
surviving entity's board of directors (whether by merger, consolidation,
reorganization, combination, sale or transfer of the Company's Capital Stock) or
(ii) all or substantially all of the Company's assets determined on a
consolidated basis; provided that a Public Offering shall not constitute a Sale
of the Company.

 

"SEC" shall mean the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.

 

"Securities" means any Capital Stock of the Company (including Capital Stock of
the Company that may be deemed to be owned beneficially by such holder in
accordance with the rules and regulations of the Securities and Exchange
Commission).

 

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC thereunder.

 

"Shelf Offering" has the meaning set forth in Section 2(a)(iii).

 

"Shelf Offering Notice" has the meaning set forth in Section 2(a)(iii).

 

"Shelf Offering Request" has the meaning set forth in Section 2(a)(iii).

 

"Shelf Registrable Securities" has the meaning set forth in Section 2(a)(iii).

 

"Shelf Registration Statement" has the meaning set forth in Section 2(a)(ii).

 

"Subsidiary" of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity of which
(or in which) more than 50% of (i) the issued and outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person's other Subsidiaries.

 

"Suspension Event" has the meaning set forth in Section 2(c)(ii).

 

"Suspension Notice" has the meaning set forth in Section 2(c)(ii).

 

"Suspension Period" has the meaning set forth in Section 2(c)(i).

 

"Violation" has the meaning set forth in Section 7(a).

 

-4-

 

 

Section 2. Shelf Registrations.

 

(a) Shelf Registrations.

 

(i)       Subject to the other applicable provisions of this Agreement, the
Company shall prepare and file within 120 days after the date hereof a
registration statement covering the sale or distribution from time to time by
any Investor holding Registrable Securities, on a delayed or continuous basis
pursuant to Rule 415 of the Securities Act, of all of the Registrable Securities
issued on the date hereof on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the holders),
including through the filing of a post-effective amendment to the Company's
previously filed Form S-1 (the "Resale Shelf Registration Statement") and shall
use its commercially reasonable efforts to cause such Resale Shelf Registration
Statement to be declared effective by the SEC as promptly as reasonably
practicable after the filing thereof (and in any event within 180 days after the
date hereof).

 

(ii)       Subject to the availability of required financial information and the
Company's ability to use Form S-3 or any similar short-form registration
statement, as promptly as practicable after the Company receives written notice
of a request for any subsequent Shelf Registration, the Company shall file with
the Securities and Exchange Commission a registration statement under the
Securities Act for the Shelf Registration (a "Subsequent Shelf Registration
Statement", and together with the Resale Shelf Registration Statement, a "Shelf
Registration Statement"). The Company shall use commercially reasonable efforts
to cause any Shelf Registration Statement to be declared effective under the
Securities Act as soon as practicable after filing, and once effective, the
Company shall cause such Shelf Registration Statement to remain continuously
effective for such time period as is specified in such request, but for no time
period longer than the period ending on the latest of (A) the third anniversary
of the date of filing of such Shelf Registration, (B) the date on which all
Registrable Securities covered by such Shelf Registration have been sold
pursuant to the Shelf Registration, and (C) the date as of which there are no
longer any Registrable Securities covered by such Shelf Registration in
existence.

 

-5-

 

 

(iii)       In the event that a Shelf Registration Statement is effective, each
Investor shall have the right at any time or from time to time to elect to sell
pursuant to an offering (including an underwritten offering) Registrable
Securities available for sale pursuant to such registration statement ("Shelf
Registrable Securities"), so long as the Shelf Registration Statement remains in
effect, and the Company shall pay all Registration Expenses in connection
therewith. Such Investor shall make such election by delivering to the Company a
written request (a "Shelf Offering Request") for such offering specifying the
number of Shelf Registrable Securities that the holders desire to sell pursuant
to such offering (the "Shelf Offering"); provided that the Company shall not be
obligated to effect any such Shelf Offering pursuant to this Section
2(a)(iii) if the holders of Registrable Securities, together with the holders of
any other equity securities of the Company entitled to inclusion in such Shelf
Offering, propose to sell the Registrable Securities and such other equity
securities (if any) at any aggregate price to the public of less than
$5,000,000. As promptly as practicable, but no later than 5 business days after
receipt of a Shelf Offering Request, the Company shall give written notice (the
"Shelf Offering Notice") of such Shelf Offering Request to all other holders of
Shelf Registrable Securities (if any). The Company, subject to Sections 2(c) and
8 hereof, shall include in such Shelf Offering the Shelf Registrable Securities
of any other holder of Shelf Registrable Securities (if any) that shall have
made a written request to the Company for inclusion in such Shelf Offering
(which request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such Holder) within seven days after the receipt
of the Shelf Offering Notice. The Company shall, as expeditiously as possible
(and in any event within 10 days after the receipt of a Shelf Offering Request,
unless a longer period is agreed to by the Investor that made the Shelf Offering
Request), use commercially reasonable efforts to facilitate such Shelf Offering.
Each Holder agrees that such Holder shall treat as confidential the receipt of
the Shelf Offering Notice and shall not disclose or use the information
contained in such Shelf Offering Notice without the prior written consent of the
Company until such time as the information contained therein is or becomes
available to the public generally, other than as a result of disclosure by the
Holder in breach of the terms of this Agreement.

 

(iv)       Notwithstanding the foregoing, if any Investor wishes to engage in an
underwritten block trade off of such Shelf Registration Statement through a
take-down from an already existing Shelf Registration Statement, then
notwithstanding the foregoing time periods, such Investor only need to notify
the Company of the block trade Shelf Offering two business days prior to the day
such offering is to commence (unless a longer period is agreed to by such
Investor wishing to engage in the underwritten block trade) and no other notice
to the other holders of Registrable Securities shall be required, and the
Company shall as expeditiously as possible use commercially reasonable efforts
to facilitate such offering (which may close as early as three business days
after the date it commences); provided that such Investor shall use commercially
reasonable efforts to work with the Company and the underwriters prior to making
such request in order to facilitate preparation of the registration statement,
prospectus and other offering documentation related to the underwritten block
trade.

 

(v)       The Company shall, at the request of the holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement and otherwise take any action necessary to include therein
all disclosure and language deemed necessary or advisable by the holders of a
majority of the Registrable Securities to effect such Shelf Offering.

 

-6-

 

 

(b) Priority on Shelf Offerings.   Except for any securities of the Company that
have associated registration rights existing on the date hereof, the Company
shall not include in any Shelf Offering that is an Underwritten Offering any
securities that are not Registrable Securities without the prior written consent
of the holders of at least a majority of the Registrable Securities included in
such registration. If a Shelf Offering is an Underwritten Offering and the
managing underwriters advise the Company in writing that in their opinion the
number of Registrable Securities and, if permitted hereunder, other securities
requested or required by associated registration rights existing on the date
hereof to be included in such offering exceeds the number of Registrable
Securities and other securities, if any, which can be sold therein without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such offering
prior to the inclusion of any securities which are not (i) Registrable
Securities or (ii) securities of the Company required by associated registration
rights existing on the date hereof to be included in such offering the number of
Registrable Securities requested to be included which, in the opinion of such
underwriters, can be sold, without any such adverse effect, pro rata among the
respective Holders thereof on the basis of the amount of Registrable Securities
owned by each such Holder, subject to any further reduction in the number of
Registrable Securities included in such offering in accordance with registration
rights associated with any other securities of the Company existing on the date
hereof.

 

(c) Restrictions on Shelf Offerings.

 

(i)       The Company may suspend the use of a prospectus that is part of a
Shelf Registration Statement for up to 60 days (or in the case of clause (A)(z)
a period from the date of the Suspension Notice included with the notice
provided pursuant to Section 8.19(b) of the Securities Purchase Agreement until
disclosure under the Company’s Exchange Act reports of a settlement, plea
bargain or out-of-court settlement) from the date of the Suspension Notice (as
defined herein) and therefore suspend sales of the Shelf Registrable Securities
(such period, the "Suspension Period") by providing written notice to the
holders of Registrable Securities if (A) the Company's board of directors
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in (x)
any material acquisition of assets or stock (other than in the ordinary course
of business) or (y) any material merger, consolidation, tender offer,
recapitalization, reorganization or other transaction or (z) any settlement,
plea bargain or other out-of-court resolution of a Proceeding (as defined in the
Securities Purchase Agreement) involving the Company, (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of non-public material information not
otherwise required to be disclosed under applicable law, and (C) (x) the Company
has a bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure would have a material adverse effect on the
Company or the Company's ability to consummate such transaction; provided that
in such event, the holders of Registrable Securities shall be entitled to
withdraw such request for a underwritten Shelf Offering and the Company shall
pay all Registration Expenses in connection with such Shelf Offering. The
Company may delay or suspend the effectiveness of a Shelf Offering hereunder
only once in any twelve-month period; provided that, for the avoidance of doubt,
the Company may in any event delay or suspend the effectiveness of a Shelf
Offering in the case of an event described under Section 5(a)(vi) to enable it
to comply with its obligations set forth in Section 5(a)(vi). The Company may
extend the Suspension Period for an additional consecutive 45 days with the
consent of the holders of a majority of the Registrable Securities, which
consent shall not be unreasonably withheld.



 

-7-

 

 

(ii)       In the case of an event that causes the Company to suspend the use of
a Shelf Registration Statement as set forth in paragraph (c)(i) above or
pursuant to Section 5(a)(vi) hereof (a "Suspension Event"), the Company shall
give a notice to the holders of Registrable Securities registered pursuant to
such Shelf Registration Statement (a "Suspension Notice") to suspend sales of
the Registrable Securities and such notice shall state generally the basis for
the notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. A Holder shall not effect any
sales of the Registrable Securities pursuant to such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined herein). Each Holder agrees that such Holder shall treat as confidential
the receipt of the Suspension Notice and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement. The Holders
may recommence effecting sales of the Registrable Securities pursuant to the
Shelf Registration Statement (or such filings) following further written notice
to such effect (an "End of Suspension Notice") from the Company, which End of
Suspension Notice shall be given by the Company to the Holders and to the
Holders' Counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.

 

(iii)      Notwithstanding any provision herein to the contrary, if the Company
shall give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(c), the Company agrees that it shall extend the
period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.

 

(d) Selection of Underwriters.   If any Shelf Offering is an Underwritten
Offering, the holders of a majority of the Registrable Securities participating
in such Underwritten Offering shall have the right to select the investment
banker(s) and manager(s) to administer the offering relating to such Shelf
Offering; provided, any selection by such holders shall be subject to the
Company's written consent (but such consent shall not be unreasonably withheld,
conditioned or delayed).

 

-8-

 

 

Section 3. Piggyback Registrations.

 

(a) Right to Piggyback.   Whenever the Company proposes to register any of its
securities under the Securities Act (other than (i) pursuant to a Demand
Registration, (ii) in connection with registrations on Form S-4 or S-8
promulgated by the Securities and Exchange Commission or any successor or
similar forms or any other registration relating solely to employee benefits
plans, (iii) a registration on any form that does not include substantially the
same information as would be required to be included in a registration statement
covering the sale of Registrable Securities), (iv) a registration relating to
the offer and sale of debt securities, or (v) a registration relating to a
corporate reorganization or other Rule 145 transaction, and the registration
form to be used may be used for the registration of Registrable Securities (a
"Piggyback Registration"), the Company shall give prompt written notice (in any
event within three business days after its receipt of notice of any exercise of
demand registration rights other than under this Agreement) to the holders of
such unregistered Registrable Securities and, subject to the terms of Section
3(c) and Section 3(d), shall use commercially reasonable efforts to include in
such Piggyback Registration (and in all related registrations or qualifications
under blue sky laws and in any related underwriting) all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within 10 days after delivery of the Company's notice.

 

(b) Piggyback Expenses.   The Registration Expenses of the holders of
Registrable Securities shall be paid by the Company in all Piggyback
Registrations, whether or not any such registration became effective.

 

(c) Priority on Registrations.   If a Piggyback Registration is an underwritten
primary registration on behalf of the Company for its own account or the account
of a security holder or holders, and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in such registration exceeds the number which can be sold in such
offering without adversely affecting the marketability, proposed offering price,
timing or method of distribution of the offering, the Company shall include in
such registration (i) first, the securities the Company proposes to sell, (ii)
second, the Registrable Securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect, pro rata among the holders of such Registrable Securities on the basis
of the number of Registrable Securities owned by each such holder, and (iii)
third, other securities requested to be included in such registration which, in
the opinion of the underwriters, can be sold without any such adverse effect, in
each case subject to any further reduction in the number of Registrable
Securities included in such offering in accordance with registration rights
associated with any other securities of the Company existing on the date hereof.

 

(d) Underwriting.   Subject to Section 3(c), if any Piggyback Registration is an
underwritten offering, the Company shall so advise the holders of Registrable
Securities as a part of the written notice given pursuant to Section 3(a). In
such event, the right of any holder of Registrable Securities to registration
pursuant to this Section 3 shall be conditioned upon such holder's participation
in such underwriting and the inclusion of such holder's Registrable Securities
in the underwriting to the extent provided herein. All holders of Registrable
Securities proposing to distribute their securities through such underwriting
shall (together with the Company and any other holders of securities of the
Company with registration rights to participate therein distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company. If a holder of Registrable Securities who has requested
inclusion in such registration as provided above does not agree to the terms of
any such underwriting, such holder shall also be excluded therefrom by written
notice from the Company or the underwriter. The Registrable Securities or other
securities so excluded shall also be withdrawn from such registration. Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.

 

-9-

 

 

(e) Right to Terminate Registration.   The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any holder of Registrable Securities has elected to include
securities in such registration. The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 6. 

 

Section 4. Holdback Agreements.

 

(a) Holders of Registrable Securities.  If required by the managing
underwriter(s) of an underwritten Public Offering, each holder of Registrable
Securities shall enter into lock-up agreements with the managing underwriter(s)
of an underwritten Public Offering in such form as agreed to by the holders of a
majority of the Registrable Securities participating in such Public Offering. In
the absence of any such lock-up agreement, each holder of Registrable Securities
agrees as follows:

 

(i)       in connection with all underwritten Public Offerings, such Holder
shall not effect any Sale Transaction commencing on the earlier of the date on
which the Company gives notice to the holders of Registrable Securities of the
circulation of a preliminary or final prospectus for such Public Offering or the
"pricing" of such offering and continuing to the date that is 60 days following
the date of the final prospectus for such Public Offering (a "Follow-On Holdback
Period"), unless, if an underwritten Public Offering, the underwriters managing
the Public Offering otherwise agree in writing; and

 

(ii)       in the event that (A) the Company issues an earnings release or
discloses other material information or a material event relating to the Company
and its Subsidiaries occurs during the last 17 days of any Follow-On Holdback
Period (as applicable) or (B) prior to the expiration of any Follow-On Holdback
Period (as applicable), the Company announces that it will release earnings
results during the 16-day period beginning upon the expiration of such period,
then to the extent necessary for a managing or co-managing underwriter of a
registered offering hereunder to comply with FINRA Rule 2711(f)(4), if agreed to
by the holders of a majority of the Registrable Securities selling in such
Underwritten Offering, the Follow-On Holdback Period (as applicable) shall be
extended until 18 days after the earnings release or disclosure of other
material information or the occurrence of the material event, as the case may be
(a "Holdback Extension").

 

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of such period, including any Holdback Extension.

 

-10-

 

 

(b)       The Company.  The Company (i) shall not file any registration
statement for a Public Offering or cause any such registration statement to
become effective, or effect any public sale or distribution of its equity
securities, or any securities, options or rights convertible into or
exchangeable or exercisable for such securities during any Follow-On Holdback
Period (as extended during any Holdback Extension), and (ii) shall use
commercially reasonable efforts to cause (A) each holder of at least five
percent (5%) (on a fully-diluted basis) of its Common Stock that is an
Affiliate, or any securities convertible into or exchangeable or exercisable for
Common Stock, purchased from the Company at any time after the date of this
Agreement (other than in a Public Offering) and (B) each of its directors and
executive officers to agree not to effect any Sale Transaction during any
Follow-On Holdback Period (as extended during any Holdback Extension), except as
part of such underwritten registration, if otherwise permitted, unless the
underwriters managing the Public Offering otherwise agree in writing.

 



Section 5. Registration Procedures.

 

(a)       Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, the Company shall use its commercially reasonable
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof held by a holder
of Registrable Securities requesting registration, and pursuant thereto the
Company shall as expeditiously as possible:

 

(i)       in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use commercially reasonable efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the review and comment
of such counsel);

 

(ii)       notify each holder of Registrable Securities of (A) the issuance by
the Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification in writing (1) with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or (2) the initiation
or threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

 

(iii)       prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but not in any event before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;



 

-11-

 

 

(iv)       furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(v)        use commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction or (C) subject itself to
taxation in any such jurisdiction);

 

(vi)       notify each seller of such Registrable Securities (A) promptly after
it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (B) promptly after receipt thereof, of any request by the Securities
and Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
subject to Section 2(b), at the request of any such seller, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading;

 

(vii)      use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if not so listed, to be listed on a
securities exchange and, without limiting the generality of the foregoing, to
arrange for at least two market markers to register as such with respect to such
Registrable Securities with FINRA;

 

(viii)     use commercially reasonable efforts to provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such registration statement;

 

-12-

 

 

(ix)       enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the holders of a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a stock split, combination of shares, recapitalization or
reorganization);

 

(x)       make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company's
officers, directors, managers, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

 

(xi)       take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any Piggyback Registration hereunder
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(xii)       otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company's first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158.

 

(xiii)       permit any Holder of Registrable Securities which, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to allow such Holder to provide language for insertion
therein, in form and substance satisfactory to the Company, which in the
reasonable judgment of such Holder and its counsel should be included;

 

(xiv)       in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use commercially reasonable efforts promptly to obtain
the withdrawal of such order;

 

-13-

 

 

(xv)       use commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities;

 

(xvi)      cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

 

(xvii)     cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(xviii)    use commercially reasonable efforts to make available the executive
officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any "road shows" or other selling efforts
that may be reasonably requested by the Holders in connection with the methods
of distribution for the Registrable Securities;

 

(xix)       in the case of any underwritten offering, use commercially
reasonable efforts to obtain one or more cold comfort letters from the Company's
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as the holders of a
majority of the Registrable Securities being sold reasonably request;

 

(xx)        in the case of any underwritten offering, use commercially
reasonable efforts to provide a legal opinion of the Company's outside counsel,
dated the effective date of such registration statement (and, if such
registration includes an underwritten Public Offering, dated the date of the
closing under the underwriting agreement), each amendment and supplement
thereto, the prospectus included therein (including the preliminary prospectus)
and such other documents relating thereto in customary form and covering such
matters of the type customarily covered by legal opinions of such nature, which
opinion shall be addressed to the underwriters and the holders of such
Registrable Securities.

 

(b) Any officer of the Company who is a holder of Registrable Securities agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

 

(c) The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 

-14-

 

 

(d) If an Investor or any of its Affiliates seek to effectuate a distribution in
kind of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Company shall, subject to any
applicable lock-up agreements, work with the foregoing persons to facilitate
such distribution in kind in the manner reasonably requested.

 

Section 6. Registration Expenses.

 

(a) The Company's Obligation.   All expenses incident to the Company's
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
"Registration Expenses"), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed. Each Person that
sells securities pursuant to a Piggyback Registration hereunder shall bear and
pay all underwriting discounts and commissions applicable to the securities sold
for such Person's account.

 

(b) Counsel Fees and Disbursements.   In connection with each Piggyback
Registration and each Shelf Offering that is an underwritten Public Offering,
the Company shall reimburse the holders of Registrable Securities included in
such registration for the reasonable fees and disbursements of one counsel
chosen by the holders of a majority of the Registrable Securities included in
such registration or participating in such Shelf Offering and reasonable
disbursements of each additional counsel retained by any holder of Registrable
Securities for the purpose of rendering a legal opinion on behalf of such Holder
in connection with any underwritten Piggyback Registration or Shelf Offering;
provided, the Company's obligation under this Agreement to reimburse holders of
Registrable Securities for counsel fees shall not exceed $40,000 per Shelf
Offering and any request for such reimbursement shall be accompanied by an
invoice reasonably detailing such fees.

 

-15-

 

 

Section 7. Indemnification and Contribution.

 

(a) By the Company.   The Company shall indemnify and hold harmless, to the
extent permitted by law, each holder of Registrable Securities, such Holder's
officers, directors, managers, employees, agents and representatives, and each
Person who controls such Holder (within the meaning of the Securities Act) (the
"Indemnified Parties") against all losses, claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations (each a "Violation") by the
Company: (i) any untrue or alleged untrue statement of material fact contained
in (A) any registration statement, prospectus, preliminary prospectus or
Free-Writing Prospectus, or any amendment thereof or supplement thereto or (B)
any application or other document or communication (in this Section 7,
collectively called an "application") executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party's failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Company shall indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties.

 

(b) By Each Security Holder.   In connection with any registration statement in
which a holder of Registrable Securities is participating, each such Holder
shall furnish to the Company in writing such information and affidavits as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the extent permitted by law, shall indemnify the
Company, its officers, directors, managers, employees, agents and
representatives, and each Person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder; provided that the obligation to indemnify shall be
individual, not joint and several, for each holder and shall be limited to the
net amount of proceeds received by such Holder from the sale of Registrable
Securities pursuant to such registration statement.

 

-16-

 

 

(c) Claim Procedure.   Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person's right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party's reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its written consent (but such
consent shall not be unreasonably withheld, conditioned or delayed). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. In such instance, the
conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration if such Holders are indemnified parties, at the
expense of the indemnifying party.

 

(d) Contribution.   If the indemnification provided for in this Section 7 is
held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party shall contribute to the amounts
paid or payable by such indemnified party as a result of such loss, claim,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other hand in connection with the statements or omissions which
resulted in such loss, claim, damage, liability or action as well as any other
relevant equitable considerations; provided that the maximum amount of liability
in respect of such contribution shall be limited, in the case of each seller of
Registrable Securities, to an amount equal to the net proceeds actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the holders of Registrable Securities and
their successors and assigns agree that it would not be just or equitable if the
contribution pursuant to this Section 7(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
such equitable considerations. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or expenses
referred to herein shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending against any action or claim which is the subject hereof. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e) Release.   No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

-17-

 

 

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

 

Section 8. Underwritten Offerings.

 

(a) Participation.   No Person may participate in any offering hereunder which
is underwritten unless such Person (i) agrees to sell such Person's securities
on the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to any over-allotment or "green shoe" option requested by
the underwriters; provided that no holder of Registrable Securities shall be
required to sell more than the number of Registrable Securities such Holder has
requested to include) and (ii) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements. Each holder of Registrable
Securities shall execute and deliver such other agreements as may be reasonably
requested by the Company and the lead managing underwriter(s) that are
consistent with such Holder's obligations under Section 4(a), Section 5 and this
Section 8(a) or that are necessary to give further effect thereto. To the extent
that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8(a), the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the Holders, the Company and the underwriters created pursuant to this Section
8(a).

 

(b) Price and Underwriting Discounts.   In the case of an underwritten Shelf
Offering requested by Holders pursuant to this Agreement, the price,
underwriting discount and other financial terms of the related underwriting
agreement for the Registrable Securities shall be determined by the Holders of a
majority of the Registrable Securities included in such underwritten offering.

 

(c) Suspended Distributions.   Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person's receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section 2(c)(i) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 8(c) to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 5(a)(vi).

 

-18-

 

 

Section 9. Additional Parties; Joinder.   Subject to the prior written consent
of the holders of a majority of the Registrable Securities, the Company may
permit any Person who acquires Common Stock or rights to acquire Common Stock
from the Company after the date hereof (the "Acquired Common") to become a party
to this Agreement and to succeed to all of the rights and obligations of a
"holder of Registrable Securities" under this Agreement by obtaining an executed
joinder to this Agreement from such Person in the form of Exhibit A attached
hereto (a "Joinder"). Upon the execution and delivery of a Joinder by such
Person, the Common Stock acquired by such Person shall constitute Registrable
Securities and such Person shall be a Holder of Registrable Securities under
this Agreement with respect to the Acquired Common, and the Company shall add
such Person's name and address to the Schedule of Investors hereto and circulate
such information to the parties to this Agreement.

 

Section 10.  Current Public Information.   At all times after the Company has
filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
holder or holders of Registrable Securities may reasonably request, all to the
extent required to enable such Holders to sell Registrable Securities pursuant
to Rule 144. Upon request, the Company shall deliver to any holder of Restricted
Securities a written statement as to whether it has complied with such
requirements.

 

Section 11.  Transfer of Registrable Securities.   Notwithstanding anything to
the contrary contained herein, except in the case of (i) a transfer to the
Company, (ii) a transfer or other distribution by any Investor or any of its
Affiliates to its Affiliates, limited partners or members, (iii) a Public
Offering, (iv) a sale pursuant to Rule 144 or (v) a transfer in connection with
a Sale of the Company, prior to transferring any Registrable Securities to any
Person (including, without limitation, by operation of law), the transferring
Holder shall cause the prospective transferee to execute and deliver to the
Company a Joinder agreeing to be bound by the terms of this Agreement. Any
transfer or attempted transfer of any Registrable Securities in violation of any
provision of this Agreement shall be void, and the Company shall not record such
transfer on its books or treat any purported transferee of such Registrable
Securities as the owner thereof for any purpose.

 



Section 12. General Provisions.



 

(a) Amendments and Waivers.   Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and holders of a majority of the
Registrable Securities; provided that no such amendment, modification or waiver
that would materially and adversely affect a Holder or group of holders of
Registrable Securities in a manner materially different than any other Holder or
group of holders of Registrable Securities (other than amendments and
modifications required to implement the provisions of Section 9), shall be
effective against such Holder or group of holders of Registrable Securities
without the consent of the holders of a majority of the Registrable Securities
that are held by the group of Holders that is materially and adversely affected
thereby. The failure or delay of any Person to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
shall not affect the right of such Person thereafter to enforce each and every
provision of this Agreement in accordance with its terms. A waiver or consent to
or of any breach or default by any Person in the performance by that Person of
his, her or its obligations under this Agreement shall not be deemed to be a
consent or waiver to or of any other breach or default in the performance by
that Person of the same or any other obligations of that Person under this
Agreement.

 

-19-

 

 

(b) Remedies.   The parties to this Agreement and their successors and assigns
shall be entitled to enforce their rights under this Agreement specifically
(without posting a bond or other security), to recover damages caused by reason
of any breach of any provision of this Agreement and to exercise all other
rights existing in their favor. The parties hereto and their successors and
assigns agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(c) Severability.    Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d) Entire Agreement.    Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e) Successors and Assigns.    This Agreement shall bind and inure to the
benefit and be enforceable by the Company and its successors and assigns and the
holders of Registrable Securities and their respective successors and assigns
(whether so expressed or not), in each case that are permitted transferees,
successors or assigns pursuant to Section 10.3 of the Securities Purchase
Agreement. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or holders
of Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of Registrable Securities.

 

(f) Notices.    Any notice, demand or other communication to be given under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested. Such notices,
demands and other communications shall be sent to the Company at the address
specified below and to any holder of Registrable Securities or to any other
party subject to this Agreement at such address as indicated on Schedule of
Investors hereto, or at such address or to the attention of such other Person as
the recipient party has specified by prior written notice to the sending party.
Any party may change such party's address for receipt of notice by giving prior
written notice of the change to the sending party as provided herein. The
Company's address is:

 

-20-

 

 

Rimini Street, Inc. 3993 Howard Hughes Parkway, Suite 500 Las Vegas, Nevada
29169 Attention: General Counsel Email: dwinslow@riministreet.com   With a copy
to:   Rimini Street, Inc. 3993 Howard Hughes Parkway, Suite 500 Las Vegas, NV
89169 Attention: Andrew Terry, Group Vice President and Associate General
Counsel, Corporate Email: aterry@riministreet.com

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(g) Business Days.    If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h) Governing Law.    The corporate law of the State of Delaware shall govern
all issues and questions concerning the relative rights of the Company and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(i) MUTUAL WAIVER OF JURY TRIAL.    AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

-21-

 

  

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS.   EACH OF THE PARTIES, AND
EACH OF THEIR SUCCESSORS AND ASSIGNS, IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE OR
ANY DELAWARE STATE COURT, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES, AND EACH OF
THEIR SUCCESSORS AND ASSIGNS, HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY'S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES, AND EACH OF THEIR
SUCCESSORS AND ASSIGNS, HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE,
AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k) No Recourse.    Notwithstanding anything to the contrary in this Agreement,
the Company and each holder of Registrable Securities agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any holder
of Registrable Securities or of any Affiliate or assignee thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any holder of Registrable Securities or any current or future
member of any holder of Registrable Securities or any current or future
director, officer, employee, partner or member of any holder of Registrable
Securities or of any Affiliate or assignee thereof, as such for any obligation
of any holder of Registrable Securities under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

 

(l) Descriptive Headings; Interpretation.    The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word "including" in this Agreement shall be by way of
example rather than by limitation.

 

(m) No Strict Construction.    The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(n) Counterparts.    This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.

 

-22-

 

 

(o) Electronic Delivery.    This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

(p) Further Assurances.    In connection with this Agreement and the
transactions contemplated hereby, upon the written request of the Company, each
holder of Registrable Securities shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

 

*   *   *   *   *

 

-23-

 

  

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  RIMINI STREET, INC.       By: /s/ Seth A. Ravin   Name: Seth A. Ravin   Title:
Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

 



  ADAMS STREET RIMINI AGGREGATOR LLC       By:  Adams Street Partners, LLC  
Its: Manager       By: /s/ Craig D. Waslin   Name: Craig D. Waslin   Title:
Partner

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

  COLBECK STRATEGIC LENDING MASTER, L.P.       By: Colbeck Capital Management,
LLC   Its: Investment Manager       By: /s/ Baabur Khondker   Name: Baabur
Khondker   Title: Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 

 

 

   

  KINGSTOWN PARTNERS MASTER LTD.       By: Kingstown Partners Master Ltd.      
By: /s/ Michael Blitzer   Name: Michael Blitzer   Title: Director      
kingstown partners ii, l.p.       By: Kingstown Capital Partners, LLC   Its:
General Partner       By: /s/ Michael Blitzer   Name: Michael Blitzer   Title:
Managing Member       ktown, lp       By: Kingstown Capital Partners, LLC   Its:
General Partner       By: /s/ Michael Blitzer   Name: Michael Blitzer   Title:
Managing Member       kingfishers lp       By: Kingstown Capital Partners, LLC  
Its: General Partner

 

  By: /s/ Michael Blitzer   Name: Michael Blitzer   Title: Managing Member

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

  RADCLIFF RIVER I LLC       By: Radcliff SPV Manager LLC   Its: Manager

 

  By: /s/ Eli Goldstein   Name: Eli Goldstein   Title: Manager

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  vpc special opportunities   fund iii onshore, l.p.       By: VPC Special
Opportunities Fund III GP, L.P.   Its: General Partner       By: VPC Special
Opportunities III UGP, LLC   Its: General Partner       By: /s/ Scott Zemnick  
Name: Scott Zemnick   Title: General Counsel

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  Adams Street 2007 Direct Fund, L.P.       By: ASP 2007 Direct Management, LLC
  Its: General Partner       By: Adams Street Partners, LLC   Its: Managing
Member

 

  By: /s/ Robin Murray   Name: Robin Murray   Title: Partner

  

  Adams Street 2008 Direct Fund, L.P.       By: ASP 2008 Direct Management, LLC
  Its: General Partner       By: Adams Street Partners, LLC   Its: Managing
Member       By: /s/ Robin Murray   Name: Robin Murray   Title: Partner

 

  Adams Street 2009 Direct Fund, L.P.       By: ASP 2009 Direct Management, LLC
  Its: General Partner       By: Adams Street Partners, LLC   Its: Managing
Member       By: /s/ Robin Murray   Name: Robin Murray   Title: Partner

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  NORTH HAVEN CREDIT PARTNERS II L.P.       By: MS Credit Partners II GP L.P.  
Its: General Partner       By: MS Credit Partners GP Inc.   Its: General Partner
      By: /s/ Ashwin Krishnan   Name: Ashwin Krishnan   Title: Managing Director

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

SCHEDULE OF INVESTORS

 



Investor   Notice Information VPC Special Opportunities Fund III Onshore, L.P.  
c/o Victory Park Capital Advisors, LLC     150 North Riverside Plaza, Suite 5200
    Chicago, Illinois 60606     Attention: Charles Asfour     Scott Zemnick,
Esq.           with a copy to:           Kirkland & Ellis LLP     300 N LaSalle
    Chicago, IL 60654     Attention:  Sanford E. Perl, P.C.     Ryan D Harris,
P.C.       Adams Street Rimini Aggregator LLC   c/o Adam Street Partners, LLC  
  One North Wacker Drive, Suite 220     Chicago, IL 60606     Attention: David
Brett     Alex Kessel           with a copy to:           Proskauer Rose LLP    
One International Place     Boston, MA 02110-2600     Attention:  Ori Solomon  
    Adams Street 2007 Direct Fund, L.P.   c/o Adam Street Partners, LLC Adams
Street 2008 Direct Fund, L.P.   2500 Sand Hill Road, Suite 100 Adams Street 2009
Direct Fund, L.P   Menlo Park, CA 94025     Attention: Robin Murray          
with a copy to:           DLA Piper LLP     401 Congress Avenue, Suite 2500    
Austin, TX 78701-3799     Attention:  John J. Gilluly III       Radcliff River I
LLC   c/o The Radcliff Companies     347 Bowery, 2nd Floor     New York, NY
10003     Attention:   Eli Goldstein      Evan Morgan           with a copy to:
          Latham & Watkins LLP     555 Eleventh Street, NW     Suite 1000    
Washington, D.C. 20004-1304     Attention:   Paul F. Sheridan, Jr.      J. Cory
Tull

  



 

 

 

Colbeck Strategic Lending Master, L.P.   c/o Colbeck Capital Management     888
Seventh Avenue, 29th Floor     New York, NY 10106     Attention: Morris Beyda  
        with copies to:           Aequum Law, LLC     555 Madison Avenue, 5th
Floor     New York, NY 10022     Attention: John J. Altorelli, Esq.          
and           Covington & Burling LLP     The New York Times Building     620
Eighth Avenue     New York, NY 10018-1405     Attention: Jeffrey Potash    
   Amy Wollensack       Kingstown Partners Master Ltd.   c/o Kingstown Capital
Management, LP Kingstown Partners II, L.P.   100 Park Ave #2100 Ktown, LP   New
York, NY 10017 Kingfishers LP   Attention: Patrick Levens       North Haven
Credit Partners II, L.P., a Delaware limited partnership   Morgan Stanley    
1585 Broadway, 39th Floor     New York, NYC 10036     Attention: Debra
Abramovitz     Aleksandar Nikolic     Ashwin Krishan           Sanne Fund
Administration Services, LLC     1359 Broadway, 12th Floor     New York, NY
10018           with a copy to:           Proskauer Rose LLP     One
International Place     Boston, MA 02110-2600     Attention: Ori Solomon

 

 

 

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

Joinder

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of [•], 2018 (as the same may hereafter
be amended, the "Registration Rights Agreement"), among Rimini Street, Inc., a
Delaware corporation (the "Company"), and the other person named as parties
therein.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned's ____________ shares of
Common Stock shall be included as Registrable Securities under the Registration
Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, ____.

 

      Signature of Stockholder           Print Name of Stockholder      
Address:              

 

Agreed and Accepted as of     .

 



RIMINI STREET, INC.       By:           Its:    

  



A-1 

 